FILED
                           NOT FOR PUBLICATION                                 FEB 05 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


WEBCELEB, INC.,                                  No. 12-56943

              Plaintiff - Appellant,             D.C. No. 3:10-cv-02318-DMS-
                                                 BLM
  v.

THE PROCTER & GAMBLE                             MEMORANDUM*
COMPANY, a Delaware corporation;
BERMANBRAUN, LLC, a California
limited liability company; MICROSOFT
CORPORATION, a Washington
corporation,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                      Argued and Submitted January 7, 2014
                              Pasadena, California

Before: W. FLETCHER, M. SMITH, and WATFORD, Circuit Judges.

       Plaintiff Webceleb, Inc., appeals from the district court’s grant of summary

judgment to defendants Procter & Gamble Co., Microsoft Corp., and


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                           Page 2 of 4
BermanBraun, LLC, on its claims for trademark infringement under the Lanham

Act and unfair competition under California Business & Professions Code section

17200. We affirm.

      Defendants’ use of “web celeb” as a television show award category and a

section of an entertainment website is an objectively fair use of plaintiff’s

“WEBCELEB” trademark. There is no genuine dispute that defendants’ use meets

the classic fair use elements: (1) the use of the mark is not a trademark use; (2) the

use is fair and in good faith; and (3) the use is only descriptive. Cairns v. Franklin

Mint Co., 292 F.3d 1139, 1151 (9th Cir. 2002).

      No reasonable jury could find a trademark use here because defendants did

not use “web celeb” as a source identifier. See 15 U.S.C. § 1127. As to Procter &

Gamble’s award show, Webceleb does not dispute that defendants used “Favorite

Web Celeb” as one of more than thirty-five awards, most of which follow the

“Favorite [category]” scheme. Nor can Webceleb dispute that “web celeb” is

common parlance for Internet celebrities, which is precisely what the award is

intended to recognize. The use of “web celeb” as part of a stylized “button” and a

headline on defendants’ online magazine is also not a trademark use. Rather,

defendants’ use of “web celeb” was merely descriptive of the magazine’s content.

“Web celeb” headlined stories about Internet celebrities and the “Favorite Web
                                                                          Page 3 of 4
Celeb” contest, much like the stylized “AWW” button denoted cute or

“aww”-inspiring content. See, e.g., Packman v. Chi. Tribune Co., 267 F.3d 628,

639–40 (7th Cir. 2001). In addition, the prominent presence of defendants’ own

trademarks and logos alongside each use of “web celeb” is another indication of a

non-trademark use. See In re Dual-Deck Video Cassette Recorder Antitrust Litig.,

11 F.3d 1460, 1467 (9th Cir. 1993); Restatement (Third) of Unfair Competition

§ 28 cmt. c (1995).

      There is no genuine factual dispute that defendants’ use of “web celeb” was

in good faith. Defendants were unaware of Webceleb’s trademark when they

created the “Favorite Web Celeb” award and the corresponding section of the

wonderwall.com website. Defendants have submitted, without contradiction, that

they chose “Favorite Web Celeb” because “it was a straight-forward, descriptive

title for an award that honors the most web-savvy celebrities . . . .” Given the

absence of any indicators of bad faith, defendants’ failure to conduct a search

before using a common phrase in its descriptive sense does not make defendants’

use objectively unfair.

      Defendants’ use of “web celeb” was purely descriptive. The difference

between “web celeb” and “WEBCELEB” is “pivotal,” since “web celeb” has a
                                                                           Page 4 of 4
common meaning that defendants intended to invoke. See Brookfield Commc’ns,

Inc. v. W. Coast Entm’t Corp., 174 F.3d 1036, 1066 (9th Cir. 1999).

      Under the totality of the circumstances, there is little likelihood of confusion.

See Entrepreneur Media, Inc. v. Smith, 279 F.3d 1135, 1140–41 (9th Cir. 2002).

Contrary to plaintiff’s claim, some confusion is compatible with fair use. KP

Permanent Make-Up, Inc. v. Lasting Impression I, Inc., 543 U.S. 111, 121–22

(2004). Any minimal confusion here is the “risk the plaintiff accepted when it

decided to identify its product with a mark that uses a well known descriptive

phrase.” Id. at 122.

      Finally, the district court did not abuse its discretion in denying Webceleb’s

Rule 56(d) motion because Webceleb failed to indicate that any outstanding

discovery was essential to its opposition. Fed. R. Civ. P. 56(d).

      AFFIRMED.